DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because the circuit 120 as shown Fig. 5 does not shown any connection to the circuit 130b and provides signal to the circuit 130b. Fig. 6  does not show which terminal being used to receive signal from circuit 120 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 which states “the first bias transistor and the second bias transistor are configured to share a drain voltage and a gate voltage of the second bias transistor and a gate voltage of the first bias transistor, and the first bias transistor is configured to provide the bias current to the power amplifier through a drain terminal of the first bias transistor” it is not clear the first bias transistor and the second bias transistor would share a drain voltage and a gate voltage of the second bias transistor and a gate voltage of the first bias transistor. It is noted that transistors 111 and 112a being configure as a mirror circuit and their source being connected to VBAT. Further clarification is needed.

Claim 12 is rejected in the same manner as discussed above in claim 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 8 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (hereinafter, Nakamura) (US 8487698 B2).
Regarding claim 1, Nakamura (Fig. 6) teaches an apparatus that generates and limits a bias current of a power amplifier (Q1), the apparatus comprising: a bias current circuit (e.g. circuit 103), configured to generate a bias current to bias the power amplifier, and limit an increase in bias current; and a band gap reference circuit (not shown, see Column 8, lines 16-18, band gap regulator), configured to provide a reference voltage or a reference current to the bias current circuit, wherein the bias current circuit is configured to limit the increase in bias current except for when a first bias transistor (M7), configured to generate the bias current, is converted from a triode region to a saturation region, based on the reference voltage or the reference current.
However, the selection of the particular characteristics of the first bias transistor, configured to generate the bias current, is converted from a triode region to a saturation region, based on the reference voltage or the reference current is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first bias transistor, configured to generate the bias current, is converted from a triode region to a saturation region, based on the reference voltage or the reference current since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Insofar claim 8 is understood, wherein the bias current circuit is configured to: generate a temperature voltage or a temperature current based on a temperature.
Regarding claim 17, Nakamura (Fig. 6) teaches an electronic device comprising: a power amplifier (Q1)r; an apparatus configured to generate a bias current of the power amplifier, and limit an increase in the generated bias current, the apparatus comprising: a bandgap generation circuit (see above discussion) configured to generate a reference voltage or a reference current; and a bias current circuit (103), including a first bias transistor (M7), and configured to limit the increase in the bias current based on the generated reference voltage or the generated reference current except for when the first bias transistor is converted from a triode region to a saturation region.
However, the selection of the particular characteristics of the first bias transistor is converted from a triode region to a saturation region is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first bias transistor is converted from a triode region to a saturation region since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 18, Nakamura teaches all of the limitations as discussed above in claim 17 except the limitations as cited in claim 18.
However, the selection of the particular characteristics of the first bias transistor is configured to operate in the triode region when a bias current of the first bias transistor is lower than a threshold current, and the first bias transistor is configured to operate in the saturation region when the bias current of the first bias transistor is higher than the threshold current is the selection of a result effective variable. It would have .
Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 20200341501 A1).
Regarding claim 9, Chien (Fig. 3) teaches An apparatus that generates and limits a bias current of a power amplifier (To), the apparatus comprising: a bias current circuit (T1, Rb, Cb2), configured to generate a bias current to bias the power amplifier, and limit an increase in bias current; and a temperature-dependent circuit (e.g. diodes T2 & T3), configured to provide a temperature voltage or a temperature current, based on a temperature, to the bias current circuit, wherein the bias current circuit is configured to limit the increase in bias current except when a first bias transistor (T1, see paragraph 0032 “transistors may be substituted by field effect transistors”), configured to generate the bias current, is converted from a triode region to a saturation region, based on the temperature voltage or the temperature current.
However, the selection of the particular characteristics of the first bias transistor, configured to generate the bias current, is converted from a triode region to a saturation region, based on the reference voltage or the reference current is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at 
Regarding claim 10, Chien teaches all of the limitations as discussed above in claim 9 except for the limitations as cited in claim 10.
However, the selection of the particular characteristics of the temperature-dependent circuit is configured to provide the temperature voltage or the temperature current to the bias current circuit to decrease a difference in voltage between a gate terminal and a source terminal of the first bias transistor, as a temperature increases is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the temperature-dependent circuit is configured to provide the temperature voltage or the temperature current to the bias current circuit to decrease a difference in voltage between a gate terminal and a source terminal of the first bias transistor, as a temperature increases since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Allowable Subject Matter

Claims 2-7, 11 & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6 call for among others, wherein the bias current circuit comprises: the first bias transistor; and a third bias transistor electrically connected between the first bias transistor and the power amplifier, the third bias transistor having a source terminal electrically connected to a drain terminal of the first bias transistor, and having a drain terminal electrically connected to the power amplifier.
Claim 7 calls for among others, wherein the bias current circuit comprises: the first bias transistor; and a bias resistor electrically connected between a drain terminal of the first bias transistor and the power amplifier.
Claim 11 calls for among others, wherein the bias current circuit comprises: the first bias transistor; and a second bias transistor, configured to mirror a current based on the temperature voltage or the temperature current to the first bias transistor.
Claims 13 & 14 call for among others, wherein the bias current circuit comprises: the first bias transistor; and a third bias transistor electrically connected between the first bias transistor and the power amplifier, the third bias transistor having a source terminal electrically connected to a drain terminal of the first bias transistor, and having a drain terminal electrically connected to the power amplifier.
Claim 15 calls for among others, wherein the bias current circuit comprises: the first bias transistor; and a bias resistor electrically connected between a drain terminal of the first bias transistor and the power amplifier.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHIEM D NGUYEN/           Examiner, Art Unit 2843                                                                                                                                                                                             
/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843